SWAN, Circuit Judge
(dissenting in part).
Paragraph 5 provides for purchase of the maturing notes by North American “if at any time it shall become legally impossible to offer for sale * * * its common stock * * * as contemplated by this agreement.” The agreement contem*83plated that the offering price — the nearest dollar to 75 per cent, of the market price— should be less than the market price, for obviously the parties did not contemplate offering the stock to stockholders above the market price. When in 1935 the contract formula produced an offering price higher than the market price, I think that it was “legally impossible” to offer the stock “as contemplated by this agreement.” Hence, in my opinion, the condition was fulfilled which permitted North American to take up the notes maturing on April 1, 1935.